Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 10, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1 line 8:  “the radiation pattern” should be changed to --the first cell-specific radiation pattern--.
b)  Claim 1:  It is unclear whether or not the claimed “both sector-specific radiation patterns” (line 8) refer to the “each sector-specific signal giving rise to a respective sector-specific radiation pattern” (lines 4-5).
c) Claim 6:  “the two sector-specific radiation patterns” (line 3) lacks antecedent basis.  It is also unclear whether or not the claimed “the two sector-specific radiation patterns” (line 3) refer to the “each sector-specific signal giving rise to a respective sector-specific radiation pattern” (claim 1, lines 4-5).  

e) Claim 10:  “the two sector-specific radiation patterns” (line 3) lacks antecedent basis.  It is also unclear whether or not the claimed “the two sector-specific radiation patterns” (line 3) refer to the “each sector-specific signal giving rise to a respective sector-specific radiation pattern” (claim 1, lines 4-5).  
f) Claim 12:  “the two sector-specific radiation patterns” (line 3) lacks antecedent basis.  It is also unclear whether or not the claimed “the two sector-specific radiation patterns” (line 3) refer to the “each sector-specific signal giving rise to a respective sector-specific radiation pattern” (claim 1, lines 4-5).  
g)  Claim 19 line 9:  “the radiation pattern” should be changed to --the first cell-specific radiation pattern--.
h)  Claim 19:  It is unclear whether or not the claimed “both sector-specific radiation patterns” (line 9) refer to the “each sector-specific signal giving rise to a respective sector-specific radiation pattern” (lines 5-6).

Allowable Subject Matter
Claims 1-20 are allowed (pending 35 U.S.C. 112(b) rejections above).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 19:
	U.S. Publication No. 2005/0101352 to Logothetis et al disclose in Figures 1-11 a method for generating cell-specific signals using an antenna array (antenna array 12 of Figure 4) with … antenna 
Obtaining antenna weights for two sector-specific signals (user-specific signals from each sector), each sector-specific signal giving rise to a respective sector-specific radiation pattern (radiated energy towards the desired user via a narrower directed beam).  Antenna array 12 of Figure 4 generates user-specific signals from each sector using respective antenna, which can include the claimed “two sector specific signals”.  Beam specific weights wn are applied to each antenna of each sector to transmit the user-specific signals from each sector.  The beam specific weights wn direct the radiated energy towards the desired user via a narrower directed beam (claimed “sector-specific radiation pattern”) which limits the interference caused by that beam to other mobile users.  Since each sector is directed to a different user-specific signal, each of the beam specific weights wn are different in order to radiate energy to different users.  Refer to Sections 0035-0080.
…
Logothetis et al do not disclose a method for generating cell-specific signals using an antenna array with dual-polarized antenna elements…
U.S. Publication No. 20150263435 to Song et al disclose in Figure 4 and Section 0020 an antenna array 400 with dual-polarized antenna elements 420.
Logothesis et al also do not disclose … generating a first cell-specific signal, the first cell-specific signal giving rise to a first cell-specific radiation pattern, wherein antenna weights for the first cell-specific signal are determined …; and generating a second cell-specific signal, the second cell-specific signal giving rise to a radiation pattern …, wherein antenna weights for the second cell-specific signal …
U.S. Publication No. 2004/0218569 to Pedersen et al disclose in Figures 1-3 a system wherein cell portions 41 to 4m are covered with narrow beams by respective antenna A1-An of an antenna array.  The array of the antennas A1 to An are used to form several portions within a cell with radiation first cell-specific signal” and “second cell-specific signal” from any two of cell 41 to 4m) by applying a respective weight on each respective antenna, which produces a respective radiation pattern.  Refer also to Sections 0023-0037.
Logothetis et al also do not disclose … the first cell-specific signal and the second cell-specific signal have mutually orthogonal polarization.
	U.S. Publication No. 2011/0080969 to Jongren et al disclose in Section 0020 wherein two cell-specific signals, CRS#1 and CRS#2, have orthogonal polarization.

However, none of the prior art disclose the limitations “a method for generating cell-specific signals using an antenna array with dual-polarized antenna elements, the method being performed by a network device, the method comprising: obtaining antenna weights for two sector-specific signals, each sector-specific signal giving rise to a respective sector-specific radiation pattern; generating a first cell-specific signal, the first cell-specific signal giving rise to a first cell-specific radiation pattern, wherein antenna weights for the first cell-specific signal are determined such that the radiation pattern matches both sector-specific radiation patterns; and generating a second cell-specific signal, the second cell-specific signal giving rise to a radiation pattern identical to the first cell-specific radiation pattern, wherein antenna weights for the second cell-specific signal are identical to the antenna weights for the first cell-specific signal except that the first cell-specific signal and the second cell-specific signal have mutually orthogonal polarization.”, and can be logically combined with Logothetis et al, Song et al, Pedersen et al, and Jongren et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160205633 to Mizusawa et al disclose in Figures 1-23 a method wherein cell-specific reference signals CRS’s are multiplied by a weight coefficient on each antenna element of an antenna array, wherein each antenna array forms radiated waves.  Refer to Sections 0074-0492.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Christine Ng/
Examiner, AU 2464
March 30, 2021